Citation Nr: 0807077	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-33 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
dysthymic disorder and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran testified before the undersigned Veterans Law 
Judge in December 2004. 

In January 2006, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
current diagnosis of PTSD.

2.  Any currently diagnosed acquired psychiatric disorder, to 
include dysthymic disorder, is not the result of a disease or 
injury in service, and is unrelated to a service connected 
disease or injury.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 304(f) (2007). 

2.  Any currently diagnosed acquired psychiatric disorder, to 
include dysthymic disorder, was neither incurred in, nor 
aggravated by, military service, nor is it secondary to any 
service- connected disability.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify & assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated March 2004, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claim for PTSD, what medical or other evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter also told him that he could 
send any additional information to VA that pertained to his 
claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The first three elements of Dingess notice are satisfied by 
the March 2004 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date.  Since the claim is being 
denied, no rating is being given and no effective date is 
being set.  He is, therefore, not prejudiced by the lack of 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II.  

Thus, all required notice was given.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The veteran also underwent a VA examination in May 2004.  
Additionally, per the January 2006 Board remand instructions, 
the veteran underwent a VA examination for PTSD in July 2006.  
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2).

Applicable laws and regulations for Service Connection Claims

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. 
§ 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the non-service 
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b).

Service connection for PTSD is subject to additional 
requirements.  In order for a claim for service connection 
for PTSD to be successful, there must be: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) 
(2007).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98. 

Factual Background

The veteran's service treatment records are negative for 
diagnoses, treatments or symptoms of PTSD or a psychiatric 
disorder.  

In February 2004 the veteran underwent a clinical 
psychological disability evaluation performed by Dr. Arlene 
I. Rattan.  The veteran reported that while he was depressed, 
he had not been treated for his mental health.  Dr. Rattan 
concluded that the veteran's diagnosis appeared consistent 
with dysthmic disorder and ruled out narcissistic personality 
disorder.

In May 2004 the veteran underwent a VA examination.  The 
veteran reported that he really did not feel that Vietnam was 
all that difficult.  He felt that he handled it reasonably 
well but the length and manner in which he injured his hand 
aboard a ship in a noncombat situation and the manner of the 
hand injury created difficulties for him throughout his life.  
The examiner noted that the veteran did not cite or outline 
traumatic events or stressors.  The veteran denied any and 
all symptoms associated with PTSD which was consistent with 
his previous denials of PTSD symptoms to a PTSD clinic in 
1998 and 2000.  

Psychological testing revealed a 104 on the Mississippi 
Combat Scale which was consistent with his history and well 
below the cutoff score for Vietnam veterans.  On the BDI and 
SCL-90, the veteran indicated significant anxiety and 
depression associated with his perception of the way in which 
the world is, had treated him and its deviations of how he 
perceived the world should be.  The diagnosis was adjustment 
disorder, chronic with mixed mood and emotion.  The examiner 
concluded that the veteran did not meet the diagnostic 
criteria for the diagnosis of PTSD either in terms of 
identified stressor that meets criteria A for the diagnosis 
or in terms of symptoms presentation.

At his December 2004 hearing, the veteran testified that he 
believed his major stressor in service was the injury to his 
right hand.  In addition, he and his representative argued 
that the veteran's acquired psychiatric disability was due, 
at least in part, to his service connected right hand 
disability.

In July 2006 the veteran underwent a VA examination.  The 
examiner noted that the veteran had been an inpatient at the 
VA Medical Center (VAMC).  The veteran demonstrated 
inappropriate behaviors and comments at the VAMC which 
prompted a psychiatric consult in June 2006.  The veteran 
reported that he was a Navy Hospital Corpsman and was 
deployed aboard the U.S.S. Sanctuary, a naval hospital ship.  
Regarding traumatic events, the veteran reported that there 
was a helicopter crash with 12 patients aboard during his 
tour on the U.S.S. Sanctuary.  The veteran stated that later, 
when he was standing on deck he was able to observe "a 
bloated body" who he believed was aboard the helicopter 
crash.  He stated that he was one of the people who brought 
the body aboard.  The veteran was unable to give specific 
details of the event as he stated that he was too involved in 
getting the body onto a stretcher and to the morgue.  The 
veteran intimated that he became physically ill at the sight 
of the body.  The veteran stated that his whole tour was 
traumatic.  Regarding his hand injury, the veteran stated 
that he injured his hand during duty when he was in the midst 
of stopping a burglary.

The examiner noted that the veteran's reported traumatic 
stressor of the helicopter crash and observing a body was not 
reported during his previous compensation examination.  The 
incident was also not detailed in his stressor statement nor 
was it discussed at his hearing.  The examiner noted that the 
veteran's experiences were presented in very general and 
vague terms.  The examiner stated that the record indicated 
that the veteran exhibited problematic behavior during his 
employment with the U.S. Postal Service.  His work was not 
impacted by Axis I psychiatric symptoms but rather by Axis II 
personality dynamics.  

The veteran scored a 32 on the Beck Depression Inventory 
which indicated severe depression.  The SCL-90-R symptoms 
endorsed a wide range of diagnostic categories, including 
depression, anxiety, somatic complaints and psychotic 
processes.  The examiner noted that while the veteran scored 
above the cutoff score for a diagnosis of PTSD, this score 
appeared to be inflated in light of his reported stressors.  
The examiner stated that in their totality, the administered 
psychometric tests reflected a gross level of over reporting 
which was inconsistent with the veteran's verbal report as 
well as his level of emotional and social functioning.

The examiner stated that the veteran did not present with a 
valid criterion A stressor per DSM-IV.  The examiner noted 
that the specific stressor that the veteran cited as his most 
traumatic was not cited by the veteran in his previous 
examination, stressor statements, or at his hearing.  
Further, when prompted for other stressful events, the 
veteran only reported stressors in very general and vague 
experiences.  The examiner also noted that the veteran 
offered no experiences of trauma or stressful events that 
occurred outside his time aboard the U.S.S. Sanctuary.  The 
diagnosis was malingering and narcissistic personality 
disorder, per his medical records.

The examiner concluded that the veteran did not meet the DSM-
IV criteria for a diagnosis of PTSD either in terms of a 
valid criterion stressor or presenting with a full 
constellation of the symptoms necessary for this diagnosis.  
The examiner noted that the veteran's pattern of functioning 
reflected characterological difficulties that predate the 
veteran's military service time.  Additionally, while the 
veteran had been at times diagnosed with both dysthymia and 
adjustment disorder with mixed emotions, the veteran's 
reported symptomatology did not meet all the necessary 
requirements for either an Axis I mood disorder or anxiety 
disorder.

The examiner also noted that the veteran's reported distress 
regarding his medical issues related to a hand injury, while 
appropriate, did not meet the clinical requirements for an 
Axis I psychiatric disorder.  The veteran's reports of 
distress, verbally and in the psychometric instrument of 
depression, were inconsistent with his previous statements 
and functioning and were likely motivated by secondary gain.  
The examiner concluded that the veteran's longstanding 
characterological problems had impacted his occupational 
interpersonal function but were not caused or aggravated by 
his military service time.

In an August 2007 letter, a retired medical officer who 
served on the hospital ship Sanctuary in 1967 stated that 
they did recover a body from the South China Sea in an area 
where a helicopter had gone down next to the ship two weeks 
earlier.

Analysis

In regards to his stressors, the veteran reported in July 
2006 that when he was aboard the U.S.S. Sanctuary that there 
was a helicopter crash and he later observed "a bloated 
body" floating which he helped retrieve.  However, no Axis I 
diagnosis of PTSD has ever been rendered.  The May 2004 VA 
examiner concluded that the veteran did not meet the 
diagnostic criteria for the diagnosis of PTSD either in terms 
of identified stressor that meets criteria A for the 
diagnosis, or in terms of symptoms presentation.  The July 
2006 VA examiner also determined that the veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD either in 
terms of a valid criterion stressor or presenting with a full 
constellation of the symptoms necessary for this diagnosis.  
The examiner explained that when prompted for other stressful 
events, the veteran only reported stressors in very general 
and vague experiences.

The record simply does not include evidence that the veteran 
has ever received a diagnosis of PTSD.

The veteran has testified to his belief that he has PTSD, but 
as a lay person, he is not competent to provide a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the veteran does not have a diagnosis of PTSD in 
conformance with 38 C.F.R. § 4.125, the Board will evaluate 
whether the veteran has an acquired psychiatric disorder to 
include dysthymic disorder as secondary to the service 
connected right hand injury.

In this case, a grant of service connection based on direct 
causation for an acquired psychiatric disorder to include 
dysthymic disorder is not warranted.  While the veteran in 
the past had diagnoses of adjustment disorder and dysthmic 
disorder, the veteran's service medical records are negative 
for complaints or treatments related to a psychiatric 
disorder and there is no medical opinion linking a current 
disability to service.  The preponderance of the evidence is, 
therefore, against the claim for entitlement to service 
connection on a direct basis.

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra).

The veteran claims that his acquired psychiatric disorder to 
include dysthymic disorder is secondary to his service 
connected hand injury.  

However, the July 2006 VA examiner stated that the veteran's 
reported distress regarding his medical issues related to a 
hand injury, while appropriate, did not meet the clinical 
requirements for an Axis I psychiatric disorder.  The 
examiner concluded that the veteran's longstanding 
characterological problems were not caused or aggravated by 
his military service time.

Therefore, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's current psychiatric 
symptomatology was not caused by a service-connected 
disability and is not otherwise related to service.  


The Board notes that the veteran claims he suffers from an 
acquired psychiatric disorder to include dysthymic disorder 
secondary to his service connected hand injury.  However, 
again, as a lay person, the veteran is not competent to 
render an opinion that he suffers from and acquired 
psychiatric disorder that is related to an injury or disease 
in service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, supra.  

The Board concludes that the preponderance of the evidence is 
against the grant of service connection for an acquired 
psychiatric disorder, to include dysthymic disorder and post-
traumatic stress disorder PTSD.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, supra.


ORDER


Entitlement to an acquired psychiatric disorder, to include 
dysthymic disorder and post-traumatic stress disorder (PTSD) 
is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


